Citation Nr: 1016874	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1959 to April 1963 
and from February 1964 to March 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

The Veteran's claim indicates that he is seeking service 
connection for two separate issues - asbestosis and chronic 
obstructive pulmonary disease (COPD).  Pursuant to VA 
regulation, however, ratings under the respective diagnostic 
codes for each of these disabilities may not be combined with 
each another.  See 38 C.F.R. § 4.96(a) (2009).  The Board has 
thus accordingly combined the two issues into one.  

The Veteran's December 2007 Substantive Appeal reflects that 
he requested a hearing before the Board in Washington, DC.  
In an August 2008 letter, however, the Veteran stated that he 
no longer desired a hearing before the Board.  This case may 
thus move forward without the need to remand for a hearing.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of asbestosis.  

2.  The Veteran was likely exposed to asbestos during his 
active service.  

3.  There is no evidence that the Veteran was exposed to 
asbestos at any time outside of his active service.  





CONCLUSION OF LAW

The criteria for service connection for asbestosis have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993), McGinty v. Brown, 4 
Vet. App. 428 (1993).  While there is no specific statutory 
guidance and the Secretary has not promulgated regulations 
with regard to asbestos related claims, the VA Adjudication 
Procedure Manual, M 21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (Manual) guides the Board on service connection 
claims for disabilities resulting from asbestos exposure.  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  Manual, Subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving 
exposure to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

In this case, the Veteran contends that he developed a 
respiratory disorder from serving aboard the U.S.S. Essex 
during his active service with the United States Navy.  
Specifically, the Veteran contends that his in-service 
asbestos exposure has resulted in his current disability.  
Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for asbestosis 
for the reasons that follow.  

First, the Board notes that the Veteran is currently 
diagnosed as suffering from asbestosis.  The Veteran 
underwent a VA respiratory examination in August 2007.  The 
examiner noted that the Veteran's CT scan showed evidence of 
parenchymal and pleural area scarring and calcific plaques on 
the pleura.  In an equivocal opinion, the examiner stated 
that he found mild evidence of the Veteran having been 
exposed to asbestos, and that he suffers from a mild to 
moderate respiratory disease, but he could not make a firm 
diagnosis of asbestosis without resorting to mere speculation 
because the disease was not restrictive enough.

The private records associated with the claims file are 
clearer on the issue.  The Veteran has sought treatment from 
the Tallahassee Pulmonary Clinic since June 2006.  At his 
first visit, he was diagnosed as suffering from COPD.  A 
record from September of that year, however, noted that the 
Veteran's CT scan was consistent with previous asbestos 
exposure, as it showed evidence of calcified pleural plaques.  
A later May 2007 CT scan noted that the Veteran's lungs had 
bilateral pleural thickening with calcifications, 
representing asbestosis.  A November 2008 record from 
Radiology Associates of Tallahassee noted evidence of 
asbestosis in the Veteran's lungs.  His doctor stated that he 
found pleural-based calcifications along the left lung from 
prior asbestos exposure.  

The Board also concedes that the Veteran was exposed to 
asbestos during his active service.  The Veteran's DD-214 
reflects his Military Occupational Specialty as Aviation 
Boatswain's Mate, a position with a probable likelihood of 
exposure to asbestos.  The Veteran also stated in a May 2008 
letter that he was aboard the U.S.S. Essex while it was being 
refurbished in the Brooklyn Navy Yard, and he contends that 
he was exposed to asbestos at that time.  A comparison of the 
Veteran's assignments and a history of the U.S.S. Essex 
corroborates his account.  There is no evidence to show that 
the Veteran was exposed to asbestos at any time other than 
during his active service.  

The final question thus is whether the Veteran's asbestosis 
is causally related to his in-service asbestos exposure.  
None of the private facilities that treated the Veteran 
expressed an opinion on that matter.  The VA examiner 
determined that he could not determine the etiology of the 
Veteran's respiratory condition without resorting to mere 
speculation, as the Veteran had a complex and overlapping 
symptomatology.

Given, however, that in-service asbestos exposure has been 
conceded and that a diagnosis of asbestosis is entered in the 
record, the Board is comfortable in finding that there is a 
causal link between the Veteran's current respiratory 
condition and his active service.  Accordingly, the Board 
concludes that the criteria for service connection for 
asbestosis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran, 
there can be no possibility of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the 
duties to notify and assist is thus unnecessary.  



ORDER

Service connection for asbestosis is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


